DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2018, 02/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 24-30, 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,879,727.


Regarding claim 16, US 10,879,727 Cooper teaches a system (Fig. 4) comprising: 

second electrical equipment (Fig. 4 shows load switch 22b ie. second electrical equipment) downstream of the local transformer (Fig. 4 shows the load switch 22b downstream of local transformer 23a) [Col 25 lines 4-8] and configured to provide power to a second electricity consuming device (load switch 22b is providing power to clothes dryer 17 ie. second electricity consuming device);
wherein the first electrical equipment is assigned first time slices for drawing electricity from an electrical grid (load switch 22 ie. first electrical equipment is assigned first time slices by the load control 25b for drawing electricity from power grid 12 with calendar factors such as sunrise, sunset, local temperature highs/lows in light of load usage habits in terms of priority as the assigned first time slices) [Col 11 lines 33-43; Col 12 lines 1-10; Col 26 lines 15-21; Col 30 lines 5-65; Col 31 lines 40-45; Col 34 lines 17-65], 
wherein the second electrical equipment is assigned second time slices for drawing electricity from the electrical grid (load switch 22b ie. second electrical equipment is assigned second time slices by the load control 25b for drawing electricity from power grid 12) [Col 11 lines 33-43; Col 12 lines 1-10; Col 27 lines 36-54; Col 30 lines 5-65; Col 31 lines 40-45], 
wherein the first electrical equipment is configured to: 
selectively draw electricity during the assigned first time slices (load switch 22a ie. first electrical equipment is configured to selectively draw electricity during assigned first time slices 
power the first electricity consuming device using the electricity that is selectively drawn during the assigned first time slices (load switch 22a ie. first electrical equipment powers the oven 16 ie. first electricity consuming device using the electricity that is selectively drawn during the assigned first time slices) [Col 26 lines 15-21; Col 30 lines 5-65; Col 31 lines 40-45; Col 34 lines 17-65], and 
wherein the second electrical equipment is configured to: 
selectively draw electricity during the assigned second time slices (load switch 22b ie. second electrical equipment selectively draws electricity during assigned second time slices by the load control 25b by turning the load switch 22b on and off) [Col 27 lines 36-54; Col 30 lines 5-65; Col 31 lines 40-45]; and 
power the second electricity consuming device using the electricity that is selectively drawn during the assigned second time slices slices (load switch 22b ie. second electrical equipment powers the clothes dryer 17 ie. second electricity consuming device using the electricity that is selectively drawn during the assigned first time slices) [Col 27 lines 36-54; Col 30 lines 5-65; Col 31 lines 40-45]. 

Regarding claim 17, Cooper teaches the system of claim 16, further comprising a first energy storage device and a second energy storage device (Fig. 13-15 shows the load coupler 80 which can be utilized for an implementation of any of the load switches 22a ie. first electrical equipment and second electrical equipment comprising battery & charger 74 and 75, thereby indicating first and second energy storage device) [Col 11 lines 33-40; Col 12 lines 6-12];



Regarding claim 24, Cooper teaches a method comprising; 
authorizing time slices for drawing electrical power from an electrical grid (load switch 22a ie. first electrical equipment is assigned first time slices by the load control 25 for drawing electricity from power grid 12 with calendar factors such as sunrise, sunset, local temperature highs/lows in light of load usage habits in terms of priority as the assigned first time slices and load switch 22b ie. second electrical equipment is assigned second time slices by the load control 25 for drawing electricity from the power grid 12) [Col 11 lines 33-43; Col 12 lines 1-10; Col  22 lines 7-29Col 26 lines 15-21; Col 30 lines 5-65; Col 31 lines 40-45; Col 34 lines 17-65]; 
Devices downstream of a local transformer on the electrical grid to draw electrical power during the authorized time slices and not draw electrical power during other time slices (devices such as oven 16, clothes dryer 17, air condition 18 are downstream of local transformer 23a on the power grid 12 and draw electrical power during authorized time slices and not draw power during other time slices) [Col 25 lines 4-8; Col 26 lines 49-53; Col 36 lines 61-67]; 

based at least on the analyzing identifying a particular electrical device that has drawn power during an unauthorized time slice (time slices are assigned to avoid overloading of the power supply and whenever there is an overload it indicates a particular electrical device that has drawn power during an unauthorized time slice for example the oven thermostat unexpectedly closing during to unforeseen event such as an opened door might lead to an overload condition, however, based on analyzing power drawn by the oven during unauthorized time slice ie. when the oven was supposed to be OFF) [Col 21 lines 5-7; Col 30 lines 60-67, Col 31 lines 1-11; Col 33 lines 21-30; Col 35 lines 60-67, Col 36 lines 1-11]. 

Regarding claim 25, Cooper teaches wherein the analyzing power consumption comprises analyzing cumulative power consumption of the electrical devices (power consumption by the electrical devices are tracked and analyzed) [Col 21 lines 47-61]. 

Regarding claim 26, Cooper teaches further comprising: evaluating a cumulative power draw pattern of the electrical devices over time [Col 21 lines 23-41, 55-61], the cumulative power draw pattern comprising different individual power draw patterns of different electrical devices (cumulative power draw patterns of the different devices is monitored as exampled with the dryer) [Col 27 lines 30-54]. 

Regarding claim 27, Cooper teaches further comprising: selecting the authorized time slices for individual electrical devices according to a coding scheme [Col 36 lines 31-67], 



Regarding claim 28, Cooper teaches wherein the electrical devices comprise switches and the particular electrical device is a particular switch that is closed during the unauthorized time slice (during an unforeseen event such as an oven thermostat unexpectedly closing thereby failing to indicate to the load control 25 to turn off the load switch 22a for the oven causing an overload by having the load switch ie. particular switch closed during the unauthorized time slice) [Col 21 lines 5-7; Col 30 lines 60-67, Col 31 lines 1-11; Col 33 lines 21-30; Col 35 lines 60-67, Col 36 lines 1-11].

Regarding claim 29, Cooper teaches a system comprising: a sensing mechanism configured to sense cumulative power consumption by a plurality of electrical devices that are downstream of a local transformer on an electrical grid (cumulative power draw patterns of the different devices is 
a processor (Fig. 4-5 processor circuit 33a) ; and 
memory or storage resources storing computer-readable instructions which when executed by the processor (processor circuit 33 includes performing communication, control, monitoring, storage of information)  [Col 27 lines 55-67; Col 28 lines 1-29], cause the processor to:
 instruct individual electrical devices to draw electrical power during authorized time slices (devices such as oven 16, clothes dryer 17, air condition 18 are downstream of local transformer 23a on the power grid 12 and draw electrical power during authorized time slices and not draw power during other time slices wherein the load switches 22a-c are controlled by the load control 25 which comprises the processor 33 as shown in Fig. 4-5) [Col 25 lines 4-8; Col 26 lines 49-53; Col 36 lines 61-67]; 
perform analysis of the cumulative power consumption by the plurality of electrical devices sensed by the sensing mechanism (cumulative power draw patterns of the different devices is monitored as exampled with the dryer) [Col 27 lines 30-54]; and
 based at least on the analysis, identify a particular electrical device that has drawn power during a particular unauthorized time slice (during an unforeseen event such as an oven thermostat unexpectedly closing thereby failing to indicate to the load control 25 to turn off the load switch 22a for the oven causing an overload by having the load switch ie. particular switch closed during the unauthorized time slice, which is achieved by detecting and analyzing the overload condition of the power grid 12 due to failure) [Col 21 lines 5-7; Col 30 lines 60-67, Col 31 lines 1-11; Col 33 lines 21-30; Col 35 lines 60-67, Col 36 lines 1-11]. 

Regarding claim 30, Cooper teaches wherein the electrical devices comprise switches and the particular electrical device comprises a particular switch (Fig. 4 shows teach of the electrical devices such as oven 16, clothes dryer 17 and air conditioner 18 comprise load switches 22a, 22b and 22c respectively, now the particular electrical device that is causing the overload by being On during an unauthorized time slice has that particular load switch 22 which is closed at that time) [Col 21 lines 5-7; Col 30 lines 60-67, Col 31 lines 1-11; Col 33 lines 21-30; Col 35 lines 60-67, Col 36 lines 1-11]. 

Regarding claim 33, Cooper teaches wherein the sensing mechanism is downstream of the local transformer (communication link 27b brings the information regarding the power grid ie. sensing mechanism being downstream of transformer 23a) [Col 25 lines 4-8, 37-66; Col 38 lines 54-59]. 

Regarding claim 34, Cooper teaches wherein the sensing mechanism is located at a substation o the electrical grid (power grid 12 ie. power generation facility has it’s own sensing mechanism for sensing amount of output power) [Col 9 lines 25-39; Col 13 lines 24-32; Col 25 lines 3-7, 37-66; Col 38 lines 54-59]. 


Regarding claim 35, Cooper teaches wherein the sensing mechanism is located at a power generation facility (power grid 12 ie. power generation facility has its own sensing mechanism for sensing amount of output power) [Col 9 lines 25-39; Col 13 lines 24-32; Col 25 lines 3-7, 37-66; Col 38 lines 54-59]. 

Regarding 36, Cooper teaches wherein the computer-readable instructions, when executed by the processor [Col 27 lines 55-67], cause the processor to: 
Detect unstable grid conditions on the electrical grid [Col 24 lines 44-67]; and 
Responsive to detecting the unstable grid conditions, reduce a number of time slices authorized for lower priority electrical devices [Col 16 lines 10-15; Col 26 lines 11-25, 57-67Col 30 lines 12-35]. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,879,727.


Regarding claim 18, Cooper teaches the first electrical equipment further converts the electricity from alternating current to direct current to charge the first energy storage device, and the second electrical equipment further converts the electricity from alternating current to direct current to charge the second energy storage device (Fig. 13 shows the load coupler 80 which maybe 
	However, Cooper does not explicitly teaches a first and second rectifier. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilize a first rectifier and a second rectifier for the first electrical equipment and second electrical equipment since it was known in the art that a rectifier is used to convert the electricity from alternating current to direct current as is performed by the first and second electrical equipment as disclosed in Cooper. 


Regarding claim 19, Cooper teaches comprising a processor (Fig. 5 load control 25a comprises processor circuit 33a) configured to: 
receive an instruction identifying different assigned first time slices during which to draw electricity, the instruction being received over a computer network or over an electrical line that carries the electricity (processor circuit 33a receives instruction from user request to turn on  identifying different assigned first time slices during which to draw electricity; and 
Configure the first equipment to selectively draw electricity during the different assigned first time slices responsive to receiving the instruction [Col 31 lines 12-20 and 36-46]. 

Regarding claim 20, Cooper teaches the first electrical equipment comprises a first switch and the processor is further configured to control the first switch to present high resistance during 
the second electrical equipment comprises a second switch and the processor is further configured to control the second switch to present high resistance during unassigned second time slices and low resistance during the assigned second time slices slices (Fig. 4-5 shows the load switch 22b ie. second electrical equipment comprising a second switch and the processor circuit 33a is further configured to control the second switch through communication link 26b to present high resistance during unassigned first time slices when the clothes dryer 17 is supposed to be ON and low resistance during assigned first time slices turning clothes dryer 17 OFF)  [Col  22 lines 7-29]. 

Regarding claim 21, further comprising a power management system configured to send data identifying the assigned first time slices, the different assigned first time slices, and the assigned second time slices to the processor [Col 31 lines 12-25]. 


Regarding claim 23, Cooper teaches the first electricity consuming device comprising an oven  and the second electricity consuming device comprising a clothes dryer (Fig. 4 can be any 
	However, Cooper does not explicitly teach the first electricity consuming device comprising an oven and the second electricity consuming device comprising refrigerator. 
	It would have been obvious to one with ordinary skill in the art as an obvious mattery of design choice to have the first and second electricity consuming device to be range and a refrigerator respectively, since the application has not disclosed that having the first and second electricity consuming device to be range and a refrigerator respectively solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the first electricity consuming device being the range and the second electricity consuming device as clothes dryer. 




Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,879,727 in view of US 2011/0181109 (Huomo).

Regarding claim 31, Cooper teaches wherein the computer readable instruction, when executed by the processor, cause the processor to: select different authorized time slices for individual switches according to different programs (processor 33 of the load control 25 is programmed to select different authorized times slices for the individual load switches 22a-c according to the 
	However, Cooper does not teach program to be orthogonal codes used. 
	However, Huomo US 2011/0181109 teaches program to be orthogonal codes used [0072-0074, 0080-0083].
	It would have been obvious to one with ordinary skill in the art as an obvious matter of design choice to use the orthogonal codes to program the load switching since it is not disclosed that using orthogonal codes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the way the processor as disclosed by Cooper executes the instructions to switch the loads to avoid overload and maintain power supply in an efficient manner. 


Regarding claim 32, Cooper teaches wherein the computer readable instructions, when executed by the processor (processor 33 of the load control 25 is programmed to select different authorized times slices for the individual load switches 22a-c according to the changing parameters of the loads and the changing load priorities) [Col 25 lines 37-66; Col 26 lines 58-67], cause the processor to: perform correlation analysis of the cumulative power consumption based at least on the different programs to identify the particular switch that has drawn power during the particular unauthorized time slice (Fig. 4 shows teach of the electrical devices such as oven 16, clothes dryer 17 and air conditioner 18 comprise load switches 22a, 22b and 22c respectively, now the particular electrical device that is causing the overload by being On during an unauthorized time slice has that particular load switch 22 which is closed at that time) [Col 21 
However, Cooper does not teach program to be orthogonal codes used. 
	However, Huomo US 2011/0181109 teaches program to be orthogonal codes used [0072-0074, 0080-0083].
	It would have been obvious to one with ordinary skill in the art as an obvious matter of design choice to use the orthogonal codes to program the load switching since it is not disclosed that using orthogonal codes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the way the processor as disclosed by Cooper executes the instructions to switch the loads to avoid overload and maintain power supply in an efficient manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                           


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836